     Case 1:16-cv-06287-KPF Document 117 Filed 07/03/19 Page 1 of 2



                                                                              July 3, 2018

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:   Judicial Notice of Fraud Upon the Court in Nunez, et al. v. R. Gross Dairy
Kosher Restaurant, Inc. et al., No. 18 Civ. 00861 (GBD)

Judge Failla:

        I am counsel for the defendants in a case before your Honor that the parties refer
to as “Tribeca Bagels.” The case is docketed as Marcelino v. 374 Food Inc. et al., 16 Civ.
06287 (Failla, J.). On March 27, 2018, after a bench trial, this Court found that the
Plaintiff in Tribeca Bagels committed perjury (Dkt. #57).

        I ask that the Court take judicial notice that defendants in another case have
asserted and shown fraud on the Court by Michael Faillace and one of his clients. See
Letter from Counsel for Defendant, Dkt. #47, Nunez, et al. v. R. Gross Dairy Kosher
Restaurant, Inc. et al. Case, No. 18 Civ, 861 (Daniels, J.)) (attached); see also J&I Thai,
Inc. (d/b/a Little Basil Thai Restaurant), No. 18 Civ. 3261 (Torres, J.).

        In Nunez, Defendants point out the incontrovertible fact that Mr. Faillace filed
complaints alleging that the same plaintiff, Juan Carlos Moreria, worked in two places at
the very same time. This is physically impossible.

        As defense counsel correctly notes, “Mr. Moreira could have set the record
straight at any point in the last ten months, but has refused to do so.” Id. Morever, Mr.
Faillace has failed (and continues to fail) to correct the factual allegations that Mr.
Faillace made despite his obligations under Rule 1.6 and Rule 3.3 of the New York Rules
of Professional Conduct. See, e.g., Dkt. # 79, #79-1, 79-2 (attached opinion on these ethic
rules)

       To put a finer point on it, Mr. Faillace personally filed complaints with his
signature in both cases in this Court. Pursuant to Rule 11 of the Federal Rules of Civil
Procedure, Mr. Faillace represented that “the factual contentions” in the Complaint “have
evidentiary support.” Fed. R. Civ. P. 11(b)(3).

       But the allegations are impossible because Mr. Faillace alleges that Plaintiff
Moreria worked at a restaurant called “Little Basis” from 5 p.m. to 10 p.m. everyday (i.e.,
seven days a week) and at a restaurant called Mr. Broadway Kosher Bar & Grill from
5pm-10pm for five days of the week. As is unsurprising from the name of the restaurant,
     Case 1:16-cv-06287-KPF Document 117 Filed 07/03/19 Page 2 of 2



Mr. Broadway is closed from 5 p.m. to 10 p.m. during Shabbat (Friday and Saturday)
(see also https://www.mrbroadwaykosher.com/contact/).

         In addition to these two complaints, Defendants in Tribeca Bagel previously gave
judicial notice, and without any objection whatsoever, that Mr. Faillace had sued a
fictitious person “Anthony Muzzarella.” (Dkt. #92) (March 29, 2019). Mr. Faillace’s
counsel, Michael Ross, appeared the very next business day, April 2, 2019, and has had
ample opportunity to challenge the notice of these false allegations. Mr. Ross has not, and
cannot, challenge judicial notice because there is no person named “Anthony Muzzeralla”
and it would have been impossible for Plaintiff in that case not to know this rudimentary
fact of who hired him, set his schedule and paid him. Indeed, the settlement papers
changed the caption of the case to remove Anthony Muzzarella without notifying the
Court in what appears to be an attempt to cover up the fact that Mr. Faillace sued a
fictious person.

        Thus, there are now at least four cases where Mr. Faillace has personally made
demonstrably false allegations in complaint that are all recently filed in this Court. In
Tribeca Bagels, the Court found that the allegations were patently false after a costly and
time-consuming bench trial. In the other three cases, the Court has judicial notice that the
allegations are impossible.

        In light of the above, I ask that the Court promptly appoint counsel for Plaintiff in
this case. The fact that Mr. Faillace is making demonstrably false allegations is
extraordinarily serious but, as explained above, incontrovertible. Yet, it is impossible for
the parties or Court to move forward to find out the exact truth so long as the case is
stayed pending the appointment of counsel for Plaintiff. Indeed, I have reached out to Mr.
Ross numerous times to see if we could find a way to jointly approach the Court with a
resolution but been rebuffed or, more recently, simply ignored.

        It is beyond clear to me that without Plaintiff having counsel, any attempts to find
a resolution to help prevent further the use of the Court’s limited resources are futile. I
also firmly believe that there are numerous members of the bar who will step forward to
assist given that this is no longer about perjury in one case, but what appears to be a
pattern and practice of committing fraud on this Court and then receiving significant
settlements from defendants, that including numerous small businesses and invidiuals, in
this District.


                                                                               Respectfully,

                                                                        /s/ Brian Lehman
                                                                             Brian Lehman
                                                                    Counsel for Defendants

cc: all counsel of record
by CM/ECF
